Case 1:19-cv-00302-MN-JLH Document 31 Filed 09/09/19 Page 1 of 3 PageID #: 630
                                                                                     1313 North Market Street
                                                                                                 P.O. Box 951
                                                                                   Wilmington, DE 19801- 0951
                                                                                                 302 984 6000
                                                                                      www.potteranderson.com

                                                                                           Jonathan A. Choa
                                                                                                       Partner
                                                                                              Attorney at Law
                                                                                  jchoa@potteranderson.com
                                                                                    302 984-6189 Direct Phone
                                                                                         302 658-1192 Firm Fax




                                        September 9, 2019


VIA CM/ECF & HAND DELIVERY

The Honorable Jennifer L. Hall
United States District Court
for the District of Delaware
844 N. King Street
Wilmington, DE 19801

       Re:     Evertz Microsystems Ltd v. Lawo Inc., Lawo Corp., and Lawo AG
               Civil Action No. 19-00302-MN-JLH


Dear Magistrate Judge Hall:

       We are counsel for Plaintiff Evertz Microsystems Ltd. (“Evertz”). Pursuant to the
Court’s August 8, 2019 Order, we submit the following letter with the input and consent of
counsel for Defendants, Lawo Inc., Lawo Corp., and Lawo AG (collectively “Lawo”).

I.     Case Description

       A. Claims and Defenses

       By Plaintiff Evertz

        Evertz is a Canadian technology company that designs, manufactures, and markets
hardware and software solutions for the production, post-production, broadcast, and
telecommunications markets. Relevant to this dispute, Evertz’s products convert traditional
broadcast transmissions to internet protocol (“IP”) based transmissions to optimize broadcast
speed and quality through software-defined networking and system architecture. Evertz asserts
seven United States patents relating to different aspects of these technologies, namely: three
patents relating to packet-based transmission of multiple data signals, a patent relating to signal
processing, and three patents relating to video routing. Evertz makes and sells a variety of
products covered by the asserted patents.

       Three former Evertz employees founded a company called Providius that launched a
product called the “BMG Solution.” The BMG Solution is an IP based platform for processing
Case 1:19-cv-00302-MN-JLH Document 31 Filed 09/09/19 Page 2 of 3 PageID #: 631
The Honorable Jennifer L. Hall
September 9, 2019
Page 2



and broadcasting video signals. Philipp Lawo, CEO of Lawo, joined the Providius board of
directors in August 2018. Lawo launched an IP based platform for processing and broadcasting
video signals that it called the Lawo V_matrix system. Evertz contends that Lawo’s V_matrix
system copied Evertz’s patented technologies and alleges that the V_matrix system infringes at
least one claim of each of the seven asserted Evertz patents.

       By Defendant Lawo

        Lawo designs and manufactures pioneering network, control, audio and video technology
for broadcast and post production, as well as live performance and theatrical applications, and
competes with Evertz in the relevant marketplace. Lawo denies all of Evertz’s claims of
infringement. Lawo contends Evertz is attempting to enforce the asserted patents against Lawo
as part of a campaign by Evertz to suppress competition. Lawo also contends that Evertz’s
patents are invalid in view of the prior art and that the asserted patents were obtained from the
U.S. Patent & Trademark Office (USPTO) through fraud. Several inventors of the asserted
patents, which include Evertz’s Chief Executive Officer and Chief Technology Officer, withheld
information that was material to patentability of the asserted claims and did so with an intent to
deceive the USPTO. These and other inventors of the asserted patents also participated in
standardization organizations and became aware of relevant prior art publications that were
material to patentability of the claims asserted in this action. Lawo contends that the patents
would not have been granted if the material information was disclosed to the USPTO as it should
have been. After Evertz filed its complaint, Evertz issued a press release which Lawo alleges
defamed it and which improperly contained a link to Evertz’s amended complaint in this action.

        In addition to its patent-related defenses and counterclaims, Lawo has counterclaimed for
fraud, inequitable conduct, defamation, unfair competition, and violations of the Delaware
Uniform Deceptive Trade Practices Act. Additionally, Lawo contends that Evertz willfully
maintained a monopoly through a course of anticompetitive conduct, enabled by its fraudulent
and inequitable conduct in obtaining the patents. Alternatively, Lawo contends that Evertz has
and is attempting to monopolize the relevant market based on its actions.

       B. Joint Statement of Current Procedural Status

       On August 28, 2019, Evertz moved to dismiss all but Lawo’s non-infringement
counterclaims with prejudice and to strike the corresponding defenses pursuant to Rules 12(b)(6)
and 12(f). Alternatively, Evertz moved to bifurcate and stay Lawo’s non-patent counts for fraud,
defamation, unfair competition, and antitrust violations pursuant to Rule 42(b). Lawo will
oppose Evertz’s motions in all respects.

II.    Parties' Positions Regarding the Proposed Scheduling Order

      There are presently no scheduling disputes between the parties and a joint Proposed
Scheduling Order is submitted herewith.
Case 1:19-cv-00302-MN-JLH Document 31 Filed 09/09/19 Page 3 of 3 PageID #: 632
The Honorable Jennifer L. Hall
September 9, 2019
Page 3



III.      Other Issues to Address

       The parties are not presently aware of any other issues that need to be addressed during a
Rule 16 Scheduling Conference.



                                                    Respectfully submitted,

                                                    /s/ Jonathan A. Choa

                                                    Jonathan A. Choa (#5319)



cc: All Counsel of Record – by CM/ECF
6374635
